In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00224-CR



        JEFFERY WADE GORDON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 369th District Court
              Cherokee County, Texas
               Trial Court No. 20946




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                          MEMORANDUM OPINION
           A Cherokee County jury convicted Jeffery Wayne Gordon of possession of less than one

gram of methamphetamine, a state jail felony. 1 After Gordon pled true to the State’s punishment

enhancement allegations, he was sentenced to twenty years’ incarceration and was ordered to pay

$2,790.00 for his court-appointed counsel and an unspecified amount of restitution to the Texas

Department of Public Safety (DPS). Gordon appeals. 2

I.         There Is No Reversible Error

           Gordon’s attorney on appeal has filed a brief stating that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial court proceedings.

Meeting the requirements of Anders v. California, counsel has provided a professional evaluation

of the record demonstrating why there are no arguable grounds to be advanced. Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

           On February 5, 2020, counsel mailed to Gordon copies of the brief, the appellate record,

and the motion to withdraw. Gordon was informed of his right to review the record and file a pro

se response. By letter dated February 14, this Court informed Gordon that any pro se response


1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b).
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                        2
was due on or before March 16. On March 30, this Court further informed Gordon that the case

would be set for submission on the briefs on April 20. We received neither a pro se response from

Gordon nor a motion requesting an extension of time in which to file such a response.

       We have independently reviewed the entire appellate record and, like counsel, have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). Even

so, in Anders cases, appellate courts “have the authority to reform judgments and affirm as

modified in cases where there is non reversible error.” Ferguson v. State, 435 S.W.3d 291, 294

(Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate cases that have

modified judgments in Anders cases). Here, we must modify the trial court’s judgment to reflect

the proper degree of offense, by deleting the order to pay attorney fees, and by deleting the

reference to pay restitution to the DPS. We also modify the clerk’s bill of costs by deleting the

attorney fees and fees for the court-appointed investigator.

II.    We Delete the Assessment of Attorney Fees Because Gordon Is Indigent

       Because the trial court found Gordon indigent, he was presumed to remain indigent absent

proof of a material change in his circumstances. See TEX. CODE CRIM. PROC. ANN. arts. 26.04(p),

26.05(g) (Supp.); Walker v. State, 557 S.W.3d 678, 689 (Tex. App.—Texarkana 2018, pet. ref’d).

That said, the trial court, which also found Gordan indigent after trial for purposes of appeal,

assessed $2,790.00 in attorney fees against him.

       Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court has the

authority to order the reimbursement of court-appointed attorney fees only if “the court determines

that a defendant has financial resources that enable the defendant to offset in part or in whole the

                                                   3
costs of the legal services provided . . . , including any expenses and costs.” TEX. CODE CRIM.

PROC. ANN. art. 26.05(g). “[T]he defendant’s financial resources and ability to pay are explicit

critical elements in the trial court’s determination of the propriety of ordering reimbursement of

costs and fees” of legal services provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex.

Crim. App. 2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)). Since

there is no finding of the ability of Gordan to pay them, the assessment of the attorney fees was

erroneous. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013); see also Mayer v.

State, 309 S.W.3d 552 (Tex. Crim. App. 2010); Martin v. State, 405 S.W.3d 944, 946–47 (Tex.

App.—Texarkana 2013, no pet.).

       We modify the trial court’s judgment and bill of costs by deleting the assessment of

$2,790.00 for attorney fees.

III.   We Modify the Judgment to State the Proper Degree of Offense

       Possession of less than one gram of methamphetamine is a state jail felony. TEX. HEALTH

& SAFETY CODE ANN. § 481.115(b).           As a result of the State’s punishment enhancement

allegations, Gordon’s state jail felony became punishable as a second-degree felony. See TEX.

PENAL CODE ANN. § 12.425(b). Even so, “statutes enhancing punishment ranges for the primary

offense do ‘not increase the severity level or grade of the primary offense.’” Bledsoe v. State, 480
S.W.3d 638, 642 n.11 (Tex. App.—Texarkana 2015, pet. ref’d) (quoting Ford v. State, 334 S.W.3d
230, 234 (Tex. Crim. App. 2011)). As a result, although the State’s punishment enhancement

allegations elevated Gordon’s range of punishment, the degree of offense remained the same.




                                                 4
            We, therefore, modify the trial court’s judgment to reflect that Gordon was convicted of a

state jail felony.

IV.         We Delete the Order to Pay Restitution

            In reviewing the record, we observed that the trial court ordered restitution in the

possession of a controlled substance case without authority or a factual basis in the record.

            Due process requires a factual basis in the record for a restitution amount. Cartwright v.

State, 605 S.W.2d 287, 289 (Tex. Crim. App. [Panel Op.] 1980). A trial court may order a

defendant to reimburse a law enforcement agency for laboratory costs associated with a narcotics

seizure, but only as a condition of community supervision. TEX. CODE CRIM. PROC. ANN. art.

42A.301(b)(18) (Supp.); Aguilar v. State, 279 S.W.3d 350, 353 (Tex. App.—Austin 2007, no pet.).

            Here, the trial court ordered Gordon to make restitution to the DPS in an undetermined

amount. Because we find no factual basis in the record for this restitution amount and because the

trial court lacked authority to order the restitution, we delete the order to pay restitution. 3

V.          We Modify the Bill of Costs by Deleting Other Unauthorized Fees

            Next, the clerk’s bill of costs contains a $435.88 fee for an appointed investigator. 4 “[T]he

cost of the court-appointed investigator is a cost of provision of [an] appellant’s [c]onstitutionally

mandated defense.” Martin v. State, 405 S.W.3d 944, 948 (Tex. App.—Texarkana 2013, no pet.).

“Like the fees of a court-appointed expert or attorney, an appointed investigator is ‘a basic tool’

an indigent defendant can use to present a defense.” Id. “Therefore, in the absence of a legislative



3
    Restitution is not listed as an item in the clerk’s bill of costs.
4
    This fee was originally listed in the clerk’s record as “Reimbursement to County/extra expen[se].”
                                                                  5
mandate, an investigator’s cost may not be assessed against a defendant unless the trial court finds

that the defendant has sufficient financial resources.” Id. Because there is insufficient evidence

that Gordon had financial resources to offset the costs associated with a court-appointed legal

investigator, we modify the clerk’s bill of costs by deleting the $435.88 assessment.

       The bill of costs also contains a “video” fee that is not, under the facts of this case,

authorized by statute. While Article 102.018 of the Texas Code of Criminal Procedure provides

for the imposition of costs in the amount of $15.00 against a defendant convicted under Section

49.04 of the Texas Penal Code if, subsequent to the arrest, a law enforcement agency visually

recorded the defendant with an electronic device, Gordon was not convicted under Section 49.04.

Therefore, we delete the $15.00 video fee from the bill of costs.

VI.    Conclusion

       In the Anders context, once we determine that the appeal is without merit, we must affirm

the trial court’s judgment. We modify the trial court’s judgment by deleting the order to pay

attorney fees and restitution, to reflect that the amount of attorney fees and restitution owed is

“$0.00,” and to reflect that Gordon was convicted of a state jail felony. We also modify the clerk’s

bill of costs by deleting the assessment of attorney fees, court-appointed investigator fees, and




                                                 6
video fees and to reflect that the amount of attorney fees, investigator fees, and video fees is

“$0.00.” As modified, we affirm the judgment of the trial court. 5




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            April 20, 2020
Date Decided:              April 21, 2020

Do Not Publish




5
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           7